MALONE, Judge
(concurring opinion):
I join Senior Judge Gladis in his decision. In addition, I would like to express my agreement with Judge Byrne’s conclusion that it was an abuse of the military judge’s discretion to deny the defense motion for an indefinite continuance without, at least, granting a reasonable continuance to LCDR Groat in order that he might prepare for trial. By denying a continuance of even a few days to a counsel who, until the day of trial, had been restricted by the order of his commanding officer from any participation in defense preparation was, in my opinion, a gross denial of the accused’s constitutional right to effective assistance of counsel.